DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on November 11, 2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in lines 3, 6, and 9, the phrase “230° C, load 2.16 kg” is enclosed in parentheses.  It is unclear if this phrase is meant to be part of the claim.  For the purpose of further examination, the phrase will be treated as part of the claim.  However, correction of this issue is required.
Regarding claims 2-7, these claims depend from a rejected claim and include all of the limitations thereof.  Therefore, they are also rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (US 2015/0274948) in view of Teramoto (JP 2015-178568).  The citations from Teramoto below are taken from an English language machine translation included herewith.
Regarding claims 1 and 2, Fukuda et al. teaches a polypropylene resin composition (¶184) comprising 30 to 80 parts by weight of the propylene polymer (a-1), 0 to 30 parts by weight of the propylene ethylene copolymer (a-2), 20 to 50 parts by weight of the ethylene-α-olefin copolymer, and 0 to 40 parts by weight of the inorganic filler, wherein the total of these components is 100 parts by weight (¶185).  The propylene polymer (a-1) is a propylene homopolymer (¶35) and has a melt flow rate of 10 to 300 g/10 min (¶37).  The propylene ethylene copolymer (a-2) is a block copolymer (¶43) and has an intrinsic viscosity of 1.5 to 8 dl/g (¶41).  The ethylene-α-olefin copolymer is an ethylene-octene random copolymer with a melt flow rate of 2 g/10 min (¶256) and is specifically EG8100 from Dow, which has a density of 0.870 g/cm3 (see, EG8100 Data Sheet included herewith).  The inorganic filler is preferably talc having an average particle diameter of 1 to 6 microns (¶164).
Fukuda et al. does not teach that the propylene ethylene copolymer has a melt flow rate of 50 to 150 g/10 min or a decane soluble part of 6 to 15% by mass.  However, Teramoto teaches a propylene block copolymer with a decane soluble portion of 5 to 80% by weight (¶10), most preferably from 10 too 30% by weight (¶30), which has an intrinsic viscosity of 1.5 to 10 dl/g (¶11) and a melt flow rate of preferably 40 to 300 g/10 min (¶55).  Fukuda et al. and Teramoto are analogous art because they are from the same field of endeavor, namely that of propylene compositions useful for injection molding exterior automobile parts (¶205 of Teramoto).  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use the propylene copolymer, as taught by Teramoto, as the propylene ethylene copolymer in the composition, as taught by Fukuda et al., and would have been motivated to do so because Teramoto teaches that this copolymer has good impact strength and is free from appearance defects such as flow marks in injection molding (¶204).
Regarding claim 3, Fukuda et al. teaches that the filler used in the examples is Hi-Filler 5000PJ (¶261).  Suzuki et al. (US 8,193,282) provides evidence that this specific filler has an aspect ratio of 6 (Col. 14, lines 50-55).
Regarding claim 5, Fukuda et al. does not teach that the composition has a surface impact strength at -40° C of a test piece composed of a molded article of the composition not having undergone painting is 10 J or more.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the references.  However, the references teach all of the claimed ingredients in the claimed amounts made by a substantially similar process.  Moreover, the original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a surface impact strength at -40° C of a test piece not having undergone painting of 10 J or more, would naturally arise and be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition cannot have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Regarding claims 6 and 7, Fukuda et al. teaches that the composition is used to make automobile exterior materials through injection molding (¶198, 199).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (US 2015/0274948) in view of Teramoto (JP 2015-178568) as applied to claim 1 above, and further in view of Okamoto et al. (US 8,802,779).
Fukuda et al. and Teramoto teach the composition of claim 1 as set forth above.  Fukuda et al. does not teach that the composition comprises from 0.05 to 0.5 parts by mass of a nucleating agent.  However, Okamoto et al. teaches a propylene based polymer composition (Col. 3, lines 15-20) that is used for injection molded automobile exterior components (Col. 52, line 59 to Col. 53, line 3) comprising a propylene homopolymer and a propylene ethylene α-olefin copolymer (Tables 1 and 2) and from 0.1 to 1 parts by weight of a nucleating agent (Col. 47, lines 28-40).  Fukuda et al. and Okamoto et al. are analogous art because they are from the same field of endeavor, namely that of propylene based compositions useful for injection molded automobile exterior components.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add from 0.1 to 1 parts by weight of a nucleating agent, as taught by Okamoto et al., to the composition, as taught by Fukuda et al., and would have been motivated to do so in order to impart transparency to the composition (Col. 47, lines 30-35).

Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because of the new ground of rejection.  The new rejection does rely on Fukuda et al., but also relies on other references to cure the deficiencies of Fukuda et al.  None of the arguments from November 10, 2020 relate to the instant rejection of record as explained above.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767